Citation Nr: 1124160	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post patellar tendon repair of the right knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2007 and December 2008 of the RO in St. Petersburg, Florida. 

Service connection for the Veteran's right knee disability was established in a rating decision of December 2007 and rated as 10 percent disabling.  In October 2008, prior to the expiration of the appeal period, he filed additional evidence to support his claim, including private treatment records.  Under 38 C.F.R. § 3.156(b)(2010), if the additional evidence was new and material to the claim, then it went to the original claim and should not have been treated as a new claim despite the Veteran's accompanying letter stating he wanted to claim an increased rating.  Here, the additional medical evidence had not been received by VA previously and is pertinent to the right knee claim.  Thus, the Board finds the evidence is new and material and that the initial rating, not a separate claim for an increase, is at issue here.  The issue has been recharacterized as such on the title page herein. 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he has reported that he works full time as a teacher.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Lastly, the Board notes that the Veteran has other claims, not currently on appeal, which were processed as part of the as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because some of the Veteran's records were processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

For the entire period on appeal, the Veteran's right knee disability has not resulted in any of the following: flexion limited to 30 degrees; extension limited to 15 degrees; ankylosis; recurrent subluxation or lateral instability; removal of cartilage; symptomatic removal of cartilage; or malunion of the tibia and fibula.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for status post patellar tendon repair of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5024 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is therefore needed under VCAA.  

Nevertheless, the Board observes that an August 2007 RO letter informed the Veteran of the criteria for assigning disability ratings.  He was also specifically advised that he should identify and/or submit evidence that he believed would support his claim.  To date, neither the Veteran nor his appeals representative has identified any outstanding evidence.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the present case, the RO associated the Veteran's service treatment records and private treatment records, including private treatment records regarding a work-related injury to the right knee.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

In addition, the Veteran was provided with VA examinations in November 2007 and November 2008.  The Board acknowledges that the November 2007 VA examiner indicated he could not estimate the Veteran's range of motion during a flare up without speculating.  When a claimant's medical history indicates that a veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

In this case, the Veteran has reported that his right knee disability undergoes flare ups twice per week and last for 8 hours; however, there is no indication that flare ups occur on a set schedule.  His private treatment records do not show any periods of exacerbation during the appeal period.  Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  Moreover, as will be discussed below, both the November 2007 and November 2008 VA examinations included repetitive testing.  The Board finds that the November 2007 examination is more than adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also acknowledges that the Veteran's claims file was not present at the November 2008 VA examination and that it was not noted as having been reviewed by the November 2008 VA examiner.  However, the November 2008 VA examiner specifically referenced and discussed pertinent aspects of the Veteran's medical history.  .  It is not clear what those records were but, based on his discussion of the clinical evidence, he appears to have reviewed the Veteran's private treatment records.  Such would suggest that the examiner had an opportunity to review the pertinent medical evidence.  

Nevertheless, the fact that the claims file was unavailable to the examiner is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008);  see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and current physical findings mirrors those found in the claims file and support the conclusions made in the report.  

In sum, the Board finds the November 2007 and November 2008 VA examination reports to be thorough and adequate upon which to base a decision with regard to his claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Further, the November 2007 VA examiner also reviewed the claims file.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant facts.  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial rating

In the present case, the Veteran claims an initial rating in excess of 10 percent for his right knee disability.   Service connection was established in a rating decision of December 2007 and rated as 10 percent disabling.  In October 2008, prior to the expiration of the appeal period, he filed additional evidence to support his claim, including private treatment records.  The RO denied the Veteran's claim for a higher rating, in December 2008.     

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  
	
The Veteran's service-connected right knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, regarding tenosynovitis for status post patellar tendon repair.   A note under this Code specifies that the diseases evaluated under Diagnostic Codes 5013 through 5024 (except gout) will be rated on limitation of motion of the affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 states that the severity of degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Board observes that normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5256 provides for the assignment of a 30 percent rating when there is ankylosis in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

Diagnostic Code 5258 provides for the assignment of a 20 percent rating when cartilage, semilunar, is dislocated with frequent episodes of "locking," "pain", and effusion into the joint.  

Diagnostic Code 5259 provides for the assignment of a 10 percent rating for removal of cartilage, semilunar, symptomatic.  

Diagnostic Code 5262 provides for a 10 percent disability rating when there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted when there is malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is warranted when there is malunion of the tibia and fibula with a marked knee or ankle disability.  And, a 40 percent rating is warranted when there is nonunion of the tibia and fibula with loose motion requiring a brace.  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

In evaluating the Veteran's right knee disability, the Board has considered VA examination results as well as private treatment records.  For the reasons that follow, the Board has determined that a higher initial rating is not warranted. 

In November 2007, the Veteran underwent a VA examination.  At that time, the Veteran reported difficulty showering and that he periodically has to sit down while giving instructions as a teacher.  He also reported flare-ups two times per week, that last eight hours.  He also reported intermittent pain with associated swelling, locking and buckling.  Objective findings included an observation that the Veteran has an antalgic gait; negative McMurray's test; crepitus was present bilaterally; no evidence of deformity, erythema, effusion, or instability.  Objective findings regarding range of motion included flexion to 105 degrees with pain beginning at 90 degrees, and normal extension.  X-ray studies were also obtained and had normal results with surgical screws observed.  

The Veteran also underwent a VA examination in November 2008.  At that time, he reported giving way, pain, and stiffness. He reported no weakness, locking, effusion, or episodes of dislocation or subluxation.  Additionally, he reported no flare-ups or inflammation.   Upon physical examination, the VA examiner noted an antalgic gait, no evidence of abnormal weight bearing, flexion to 90 degrees, with pain beginning at 80 degrees.  Extension was full to zero degrees.  There was no additional limitation of motion on repetitive use.  The VA examiner also noted that there was no inflammatory arthritis, no ankylosis, no bumps consistent with Osgood-Schlatters disease, no crepitation, no mass behind the knee, no grinding, no instability, and no meniscus abnormality.  The examiner did note the following: clicks or snaps, patellar abnormality including subpatellar tenderness, and a well healed scar over the anterior knee.   

As noted above, the Veteran's right knee disability is service-connected for tenosynovitis related to a patellar tendon repair in February 2003.  The Board has reviewed records associated with the February 2003 repair surgery.  

The Board has also considered private treatment records related to the Veteran's right knee injury that occurred in March 2008, while working as a physical education teacher.  The Veteran was examined at a medical practice specializing in occupational injuries and those records were associated with the file.  The medical director of the practice indicated that the injury was deemed not a workman's compensation injury but that the Veteran's employer deemed the injury work-related because the injury happened at work.  

The injury in question occurred in March 2008 when the Veteran was working as a gym teacher and his knee gave way and struck the ground.  Following the injury, he had pain in the inner aspect of the knee and noticed a mass develop over the anterior medial aspect of his knee.  A private treatment record dated in March 2008 assessed the injury as a right knee contusion.  The Veteran was given a knee sleeve for support.  The private treatment record also revealed the following: localized edema at the infrapatellar region; no ecchoymosis or erythema; antalgic gait; normal range of motion; full squat and rise with difficulty; no evidence of joint effusion; negative Ballottment sign; palpable tenderness at medial joint line; normal varus and valgus stress exams; negative anterior and posterior Drawer signs; negative Lachman's sign; negative McMurray's sign.  The Veteran also reported increased discomfort with prolonged standing and walking as well as clicking and locking.    

In April 2008, an orthopedist conducted a physical examination of the Veteran and noted that he had full motion of his right knee.  The orthopedist noted that the Veteran was able to actively extend his right knee signifying an intact patellar tendon.  He was stable to varus and valgus stress, although he had pain on valgus stress, stressing his medial collateral ligament (MCL). His lateral joint line was nontender although he had some medical joint line tenderness and tenderness over the medial femoral condyle.  A mass was noted on the anterior aspect of his knee, which the orthopedist noted seemed soft and ballottable.  The orthopedist diagnosed a right MCL sprain, right anterior medial knee ganglion cyst, and right chondromalacia patella.  The orthopedist also recommended a hinged knee brace and physical therapy.  The orthopedist indicated that it appeared that the work-related injury resulted in the MCL sprain and possibly the ganglion cyst from the traumatic injury.  The only medical restriction regarding his work was that he should be allowed to wear his hinged brace at work. 

Additionally, in April 2008, the Veteran underwent a private MRI scan regarding the right knee.  The Board has reviewed the MRI report which noted the following impressions: patellar tendinopathy; a lobulated cyst identified within the prepatellar soft tissues which had the appearance of a ganglion cyst; intact cruciate ligaments and menisci with Grade II signal changes in the medial meniscus without discrete linear tear present; small joint effusion; and prepatellar soft tissue swelling worse anteriomedially.   

In June 2008, the Veteran was reevaluated by a private physical therapist regarding his work-related injury in March 2008.  He reported pain rated at seven out of 10 at worst, and zero out of 10 at best.  He reported mild swelling that was less than 50 percent of what it had been previously, as well as loss of motion/stiffness that was moderate in the morning.  He also complained of pain ambulating on uneven surfaces, swelling, difficulty squatting down to reach the ground and lower level cabinets.  He reported severe tenderness over pes anserine insertion and moderate tenderness to palpation was noted over the MCL.  He also reported that he restricted himself regarding squatting, bending, and kneeling due to increased pain.  Objective range of motion testing resulted in normal extension, flexion to 131, and external rotation to 125.  The June 2008 private physician noted impairments in his daily activities including balance, body mechanics, gait/locomotion, functional activities, muscle performance, pain, joint integrity/mobility, range of motion, soft tissue mobility, and flexibility.  

In July 2008, the Veteran underwent a follow up treatment visit to the orthopedist who handled the work-related injury.  At that time, the orthopedist diagnosed the following: right knee pain which is resolving and thought possibly due to a medial collateral ligament sprain; his ganglion cyst has resolved as well; he is also thought to have some chondromalcia patella.  The orthopedist rated his impairment as zero based on his full motion, regarding the 1996 Florida Uniform Permanent Impairment Rating Schedule. 

As noted above, disabilities rated under DC 5024 for tenosynovitis are to be rated as degenerative arthritis, under the limitation of motion code sections.  As shown by the private treatment records and VA examinations, the Veteran's flexion was not limited to 30 degrees at any time, including following his knee injury in March 2008.  Therefore, a higher rating is not warranted under DC 5260. 

Similarly, as shown above, the Veteran's extension has been within normal limits for the entire period on appeal. Therefore, a higher rating is not warranted under DC 5261 for extension limited to 15 degrees.

Likewise, a higher rating is not warranted under DC 5256 for ankylosis as movement has been shown.  Further, a higher rating is not warranted under DC 5257 for instability as the November 2007 and November 2008 VA examinations specifically noted that there was no instability, despite the Veteran's report of giving way in March 2008 and subsequent prescription to wear a knee brace until July 2008, when his orthopedist deemed the injury resolved.  Further, the private treatment records do not reveal evidence of instability.  

Next, higher ratings are not warranted under DCs 5258, 5259, or 5262 as they are not applicable in the present case.  The evidence does not show any dislocation of cartilage, or symptoms of dislocation of cartilage, frequent locking, or malunion of the tibia and fibula.  

Regarding the DeLuca provisions, the Board notes that at the November 2007 and November 2008 VA examinations, the Veteran described pain with physical activity.  Private treatment records also indicate that he reported stiffness in the morning, mild swelling, increased discomfort with prolonged standing and walking as well as clicking and locking, and that he that he restricted himself regarding squatting, bending, and kneeling due to increased pain.  The Board has also considered that for a few months in 2008, the Veteran was prescribed a hinged knee brace, but observes that the orthopedist who prescribed the brace in April 2008 also noted that the Veteran's knee injury had resolved by July 2008.  The Board has also considered that the November 2008 VA examiner noted that the Veteran's disability significantly affects his work in that it limits his effectiveness as a physical education (PE) teacher at a middle school.  Importantly, however, the Veteran is still able to work as a PE teacher.  Again, in July 2008, his private orthopedist noted full range of motion, including full flexion and full extension. 

The Board has also considered the Veteran's statements regarding his right knee pain, stiffness, and episodes of locking and giving way.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, knee pathology is not the type of disorder that a lay person can provide competent evidence on the degree of severity.  Thus, the Board finds that the Veteran's statements severity lack probative value as he is not competent to evaluate the severity of his symptoms. 

Moreover, the Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied as to the right knee disability. 

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his right knee disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's right knee disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

In sum, a higher rating is not warranted for the entire period on appeal regarding his right knee disability.  In reaching this conclusion, the benefit of the doubt doctrine has been applied where appropriate.

Scar

The Board has also considered a separate rating for the Veteran's scar related to his right knee patellar tendon repair surgery.  The November 2007 and November 2008 VA examiners noted that the Veteran had an anterior scar on his right knee related to his right knee patellar tendon repair surgery.  Private treatment records confirm the presence of a well-healed scar on the right knee. 

Diagnostic Code 7801 (scars other than the head, face, or neck that are deep or that cause imitated motion) provides a 10 percent rating for scars that cover an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating for scars that cover an area or areas 12 square inches (77 sq. cm.); a 30 percent rating for scars that cover an area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating for scars that cover an area or areas exceeding 144 square inches (929 sq.cm.).  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec.4.25 of this part.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (effective August 30, 2002). 

Diagnostic Code 7802 (scars other than the head, face, or neck that are superficial and do not cause imitated motion) provides a 10 percent rating for scars that cover an area or areas exceeding 144 square inches (929 sq. cm.) or greater.  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec.4.25 of this part.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (effective August 30, 2002).

Diagnostic Code 7803 (scars that are superficial and unstable) provides a 10 percent rating for scars that are superficial and unstable.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (effective August 30, 2002).

Diagnostic Code 7804 (scars that are superficial and painful on examination) provides a 10 percent rating for scars that are superficial and painful on examination.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that, in this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  38 C.F.R. § 4.118 (effective August 30, 2002).

Diagnostic Code 7805 (other scars) will be rated on the basis of limitation of function.  38 C.F.R. § 4.118 (effective August 30, 2002).

A separate rating is not warranted for the Veteran's scar as the criteria described in DCs 7801, 7802, 7803, 7804, and 7805 have not been shown.  Specifically, the November 2007 VA examiner noted that the Veteran's scar was freely movable and nontender.  A March 2008 private treatment record noted the scar and described it as well-healed.  At no time did any of the treatment records indicate that there was any limitation of motion due to the scar, that the scar was superficial and unstable, or that it covered an area or areas exceeding 144 square inches.  


ORDER

An initial rating in excess of 10 percent for status post patellar tendon repair of the right knee is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


